993 So.2d 1114 (2008)
Dieurold LOUIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3975.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 948 So.2d 869.
PER CURIAM.
Affirmed. See Anthony v. State, 980 So.2d 610 (Fla. 4th DCA 2008).
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.